Citation Nr: 1539711	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  13-09 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to non-service-connected pension benefits. 


REPRESENTATION

Appellant represented by:	Stephen Gragg, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 


INTRODUCTION

The appellant served on active duty from January 1972 to July 1972; he was discharged under other than honorable conditions. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 decision by the RO Pension Management Center in St. Paul, Minnesota, which denied the appellant's claim to non-service-connected pension benefits based on his other than honorable discharge. 

In July 2015, the Veteran, sitting at the RO, testified at a hearing conducted via video conference with the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  On July 11, 2007, the Board issued a decision finding that the character of the appellant's discharge constitutes a bar to payment of VA compensation benefits.

2.  The appellant served from January 6, 1972, to July 7, 1972, with two periods of absence without official leave (AWOL) from February 6 to February 24 and from March 4 to June 5, for a total of 113 days AWOL with 2 months and 12 days service, receiving a discharge under other than honorable conditions (UOTHC). 
 
3.  The appellant received an upgraded discharge issued in May 1977, pursuant to the Department of Defense's special discharge review program, which was not affirmed by subsequent review by a discharge review board on an individual basis. 
 
4.  The objective evidence of the appellant's repeated AWOL offenses for 113 days reflects a clear pattern of willful and persistent misconduct (not a minor offense). 
 
5.  There is no evidence or argument that the appellant was insane at the time of the offenses which resulted in his UOTHC administrative separation, as insanity is defined in VA regulations.


CONCLUSIONS OF LAW

1.  The appellant's discharge from service, under other than honorable conditions, was under dishonorable conditions for VA purposes, thus constituting a bar to VA benefits.  38 U.S.C.A. §§ 101, 5107, 5303 (West 2014); 38 C.F.R. §§ 3.1, 3.12, 3.102, 3.159, 3.354 (2014).

2.  The criteria for non-service connected pension benefits have not been met. 
38 U.S.C.A. §§ 101(2), 1521, 5107(a) (West 2014); 38 C.F.R. §§ 3.2, 3.3 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R          §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

The notice requirements of the VCAA apply to all elements of a claim, to include Veteran status.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In the present case, the RO provided notice to the appellant in a July 2012 letter that provided information as to what information was necessary to substantiate the appellant's claim, the regulation governing character of discharge, and his and VA's respective duties in obtaining evidence.  This letter was sent to the appellant prior to the October 2012 unfavorable administration decision. 

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, the appellant's service treatment and personnel records as well as post-service VA and private treatment records have been obtained and considered.  The appellant has not identified any additional, outstanding records that have not been requested or obtained. 

The United States Court of Appeals for Veterans Claims has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2014) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).   
At the Veteran's hearing, the issue on appeal was identified and testimony was solicited with respect to what needed to be shown to indicate that the appellant's character of discharge was not a bar to service.  Hence, the Bryant duties were met.

In summary, no further notice or assistance to the appellant is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II. Analysis 

The appellant seeks to establish his eligibility for VA compensation benefits, which has been denied by the RO on the basis that the characterization of his active duty service constitutes a bar to benefits.  The Board finds that the appellant is legally barred from establishing entitlement to VA benefits. 

A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).  A discharge issued under honorable conditions is binding on VA.  38 C.F.R. § 3.12(a). 

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. 		 § 3.12(c); and regulatory bars listed in 38 C.F.R. § 3.12(d). 

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions listed under 38 C.F.R. § 3.12(c): (1) as a conscientious objector who refused to perform military duty, wear a uniform, or comply with lawful order of competent military authorities; (2) by reason of the sentence of a general court-martial; (3) resignation by an officer for the good of the service; (4) as a deserter; (5) as an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) by reason of a discharge under other than honorable conditions issued as a result of an absence without leave (AWOL) for a continuous period of at least 180 days, with certain exceptions. 

The provisions of 38 C.F.R. § 3.12(d) state that a discharge or release because of one of the following offenses is considered to have been issued under dishonorable conditions: (1) acceptance of undesirable discharge in lieu of trial by general court-martial; (2) mutiny or spying; (3) offense involving moral turpitude (this includes, generally, conviction of a felony); (4) willful and persistent misconduct (this includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct); a discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious; and (5) homosexual acts involving aggravating circumstances and other factors affecting the performance of duty.

In the present case, as noted by the Board in its July 2007 decision, records from the service department show that the appellant was inducted for a period of two years of active duty, which commenced in January 1972.  He was discharged in July 1972, under conditions other than honorable.   Subsequently, in May 1977, pursuant to the Department of Defense's (DOD's) special discharge review program effective April 5, 1977, the discharge was upgraded to under honorable conditions.  He contends that his DOD discharge upgrade should be recognized by VA. 

This discharge was granted pursuant to temporarily revised standards for upgrading other than honorable discharges from service during the Vietnam era.  However, in October 1977, Congress enacted legislation for the purpose of denying entitlement to veterans benefits to individuals whose discharge upgrades were based solely on the more relaxed criteria, so that these individuals would not be provided any "unique or special advantages" over other former servicemen.  Pub. L. No. 95-126, 91 Stat. 1106 (1977).  To carry out the "spirit and intent" of the law, the statute required that a discharge review board, established under 10 U.S.C.A. § 1553, review the SDRP upgrades on a case-by-case basis, under uniform standards historically consistent with criteria for determining honorable service.  Id.  If the upgrade is not warranted under these generally applicable standards, it has no effect, for purposes of establishing entitlement to VA benefits.  38 U.S.C.A. § 5303(e); 38 C.F.R. § 3.12(h).

In July 1978, the appellant's discharge was again reviewed; the reviewing board "voted unanimously not to affirm the [appellant's] discharge under Uniform Standards."  The effect of this correction read in the context of the original, other than honorable discharge, is to reinstate the other than honorable discharge, for VA purposes. 

Thus, the appellant's upgraded discharge was not affirmed by the discharge review board.  The appellant's discharge is, for VA purposes, UOTHC.

As discussed by the Board in its July 2007 decision, VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 C.F.R. § 3.12(a) (2014).  An "other than honorable" discharge is not necessarily tantamount to a "dishonorable" discharge; however, regulations provide that a discharge or release for certain offenses is considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d) (2014). 

A discharge from military service because of willful and persistent misconduct, including a UOTHC discharge, is considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d)(4) (2014).  A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious. 

The record shows that the while the appellant was enlisted from January to July 1972, he had periods of absence without official leave (AWOL) amounting to 113 days.  The appellant contends that his AWOL periods should not be a bar to benefits because he left his duty station to be with his father, then terminally ill.  The record shows that the appellant was AWOL from February 6 to February 24 and from March 4 to June 5.  He did not complete basic training. 

In Copper v. Brown, the Court of Appeals for Veterans Claims found that unauthorized absence is the type of offense that would interfere with and preclude the performance of an appellant's military duties and thus cannot constitute a minor offense.  Copper v. Brown, 6 Vet. App. 450, 453 (1994).  Similarly, in Winter v. Principi, the Court affirmed a Board decision which found that 32 days unauthorized absence out of 176 days total service was severe misconduct, and, by analogy, persistent misconduct.  Winter v. Principi, 4 Vet. App. 29 (1993).  While the Board sympathizes with the appellant's concern for his father, the appellant received an Article 15 after his first period AWOL, which notified him that his absence was not acceptable.  The appellant was then AWOL for a second, longer time.  In light of these facts and the above holdings, and as the appellant's first period of AWOL began when the appellant had completed only 31 days of active service, and continued for 18 days, and his second period AWOL began on March 4 and lasted for 82 days, the Board finds that the appellant's conduct was willful and persistent misconduct. 

If it is established that, at the time of the commission of an offense leading to a person's court-martial, discharge, or resignation, that person was insane, such person shall not be precluded from benefits under laws administered based on the period of service from which such person was separated.  See 38 U.S.C.A.               § 5303(b) (West 2014); 38 C.F.R. § 3.12(b) (2014).  There is no evidence to show, and the appellant does not contend, that he was insane at the time of his offenses. 

The weight of the evidence is against the claim; thus, the appellant has failed to establish, by a preponderance of the evidence, that he is a "veteran" (with a qualifying discharge), and the reasonable doubt doctrine is not for application.  See Holmes, Aguilar, supra. 

As also noted by the Board in its July 2007 decision, the appellant would not have succeeded in his claim, even if the Board had accepted his argument regarding his discharge.  Pension is provided for a veteran with honorable active military service of 90 days or more during a period of war (or discharge or release from service during a period of war for a service- connected disability) who is permanently and totally disabled from nonservice-connected disability not the result of the appellant's willful misconduct and who meets certain annual income limitation requirements.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3(a)(3). 

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a) (2014). 

The Vietnam era is considered a period of war under the law.  38 U.S.C.A. 		 § 101(11).  The Vietnam era is defined as the period beginning on February 28, 1961, and ending on May 7, 1975, for veterans who served in the Republic of Vietnam during that period.  38 U.S.C.A. § 101(29)(A) ;38 C.F.R. § 3.2(f).  In all other cases, the wartime period for the Vietnam era is defined as beginning on August 5, 1964, and ending on May 7, 1975.  38 U.S.C.A. § 101(29)(B); 38 C.F.R. § 3.2(f).

Only service department records can establish if and when a person was serving on active duty, active duty for training, or inactive duty training.  Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Service department records are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 C.F.R. § 3.203, limiting the type of evidence accepted to verify service dates. 

In this case, the appellant has only 2 months, 12 days of qualifying service.   Specifically, the DD Form 214 shows that he served on active duty from January 6, 1975 to July 7, 1975, with 113 days AWOL.  The DD Form 214 states that the appellant had only 2 months, 12 days service following deduction of the AWOL periods.

The Board recognizes that the appellant's period of active service was during a period of war, which is the Vietnam Era.  38 U.S.C.A. § 101(29); 38 C.F.R. 	 § 3.2(f).  However, he failed to complete 90 days of active service.  The record does not reflect that he was discharged or released for a service-connected disability.  The Board thus finds that the appellant's service does not meet the threshold requirements for eligibility for VA pension benefits and his claim must be denied as a matter of law.  See Sabonis, supra.

	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to non-service-connected pension benefits is denied as the character of the appellant's discharge constitutes a bar to payment of VA compensation benefits.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


